Third District Court of Appeal
                               State of Florida

                        Opinion filed August 11, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1011
                        Lower Tribunal No. 18-5387
                           ________________


                         Mark Buechele, et al.,
                                 Appellants,

                                     vs.

       In Re: The Estate of Amparo Berenice Buechele,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Milton
Hirsch, Judge.

     Mark E. Buechele and Lorraine Buechele-Lacal, in proper persons.

     Law Office of Jerome Hurtak, and Jerome J. Hurtak, for appellee
Helene Buechele.


Before HENDON, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.